ROBERTS, Justice,
concurring.
In Article XII of his 1933 will, Testator Joseph Zerbey directed “the President Judge of the Orphans’ Court of *385Schuylkill County” to appoint successor trustees for the trusts his will created. He placed no express restrictions upon the class of potential trustees the President Judge could select. In view of testator’s express, unrestricted delegation of authority, the Orphans’ Court did not abuse its discretion in appointing trustees other than those nominated by the surviving trustees. I therefore agree with the majority that the decree of the orphans’ court should be affirmed.